DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments filed on 05/27/2022 have been fully considered but are moot because Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action and the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 4, and 5 recite the limitation “determine whether a second synchronisation signal has been transmitted by the base station, wherein the second synchronisation signal is for use for terminals to achieve synchronisation with the cell, based on a first sequence that differs from a second sequence used for detecting the second synchronisation signal; "
However, there is no support for the limitation in original application.  Instead, the originally filed application (as well as Applicant’s remark on page 8 of 05/17/2022) discloses: 
 “detect a first synchronisation signal from the base station, the first synchronisation signal, indicated using a first sequence, providing version information regarding a current version of the system information for the cell;
determine whether a second synchronisation signal has been transmitted by the base station, wherein the second synchronisation signal, indicated using a second sequence, is for use for terminals to achieve synchronisation with the cell, wherein the first sequence differs from the second sequence;”
Thus, it has been examined as such.  
Claims 9, 12, 15 are similarly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph:  detection is not based on the scrambling configuration but the first and second signal themselves are based on a first/second scrambling configuration (See [0039] of Applicant’s specification: US 20210168904 A1).
Claims 2, 3, and 6-16 are similarly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to being dependent upon the rejected Claims 1, 4, and 5.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 10, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Soriaga (US 20160270013 A1) in view of KIM (US 20190215828 A1) and Frenger (US 20140307621 A1)

Re: Claim 1
Soriaga discloses a terminal for receiving system information in a mobile telecommunications network, the network comprising a base station configured to transmit system information for a cell provided by the base station, 
(See Soriaga FIG. 3 [0081]: The network responds, in order to acknowledge the request, and then proceeds with a unicast SIB addressed to UE 308 in response to the transmission request)
the terminal being configured to: detect a first version synchronisation signal from the base station (See Soriaga FIG. 6 [0095]: periodic SFN sync signals 600, 605, and 606), the first version synchronisation signal providing version information regarding a current version of the system information for the cell; 
(See Soriaga FIG. 6 [0080]: a multi-bit SFN sync signal may be transmitted that includes the zone ID, a time-frequency resource location, and an indication that identifies whether the system information has been updated)
NOTE: Also See [0095]. 
determine whether a second signal has been transmitted by the base station, 
(See Soriaga FIG. 6 [0096]: SIB transmission request 601 may include a request for master system information when the UE 500 determines, through SFN sync signal 600, that the system information has changed. One of nodes 501-504 responds with SIB transmission 602, which includes the specific information requested in SIB transmission request 601 (e.g., master system information, information on various available services, etc.)
determine, based on the version information, that is indicated using the first sequence, whether the current version of the system information for the cell matches a version of the system information used/stored in the terminal; and (See Soriaga [0086] On initial access to a network, the UE chirp signal may also request transmission of SIB information in order to obtain the system information used to establish and maintain a connection with the network. Thus, the response to an initial access chirp would be the SIB information transmitted from the network)
See Soriaga FIG. 6, [0096]  UE 500 detects SFN sync signal 600 and determines either that it has entered into a new zone with nodes 501-504 or that system information within the zone of nodes 501-504 has changed. UE 500 transmits SIB transmission request 601.
use, if the current version of the system information for the cell matches the version of the system information used/stored in the terminal, (See Soriaga [0086]: the system information used to establish and maintain a connection with the network) the system information stored in the terminal.
See Soriaga FIG. 6, [0097] if UE 500 determines that it remains in the same zone or that no system information has changed since the system information communicated in SIB transmission 602, UE 500, at 603, will not transmit another SIB transmit request and, at 604, one of nodes 501-504 will not transmit another SIB or other such service information.
NOTE: Also See Soriaga  [0087] “After network access has been established, the UE will only request a new SIB transmission when there is an indication that the SIB information has changed, or when the UE detects it has entered a new zone of the network.”  Accordingly, it is implicit that the version of system information is stored in the terminal
NOTE: Also See update indicator in [0108].

Alternatively, KIM discloses the system information stored in the terminal,
See KIM [0085]  when the base station (e.g., the cell coverage of the base station to which the terminal 620 belongs) changes according to the movement of the terminal 620, in the corresponding service area to which the same SA identifier is applied, the terminal 620 may use the already stored common information instead of newly acquiring the common information (e.g., system information, and configuration/allocation information of physical channels such as a random access resource) described above. 
Note, Soriaga and KIM are analogous art because both are directed to system information update for mobile devices (See Soriaga [0095] and KIM Abstract, [0187]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Soriaga invention by employing the teaching as taught by KIM to provide the limitation.  The motivation for the combination is given by KIM which ensures fast access to the system information. 

Soriaga in view of KIM does not appear to explicitly disclose 
determine whether a second synchronisation signal has been transmitted by the base station, (Emphasis added)
wherein the second synchronisation signal is for use for terminals to achieve synchronisation with the cell, based on a first sequence that differs from a second sequence used for detecting the second synchronisation signal; 
In a similar endeavor, Frenger discloses
determine whether a second synchronisation signal (See Frenger [0035]: SSS) has been transmitted by the base station, 
(See Frenger [0035]: the synchronization signal comprises two signals--the PSS (Primary Synchronization Signal). . . and the SSS (Secondary Synchronization Signal). . . SI selection signal could be the other signal, e.g. the PSS, which would enable selection of 1 out of 3 SI alternatives reusing current LTE numbers)
wherein the second synchronisation signal is for use for terminals to achieve synchronisation with the cell, 
(See Frenger [0031]: a synchronization signal that is anyway transmitted from the base station to enable the MTC devices to acquire time and frequency synchronization)
based on a first sequence that differs from a second sequence used for detecting the second synchronisation signal; 
(See Frenger [0031]:  the synchronization signal comprises two signals--the PSS (Primary Synchronization Signal), which has 3 different alternative realizations; and the SSS (Secondary Synchronization Signal), which has 168 different alternative realizations--and the cell ID is derived from their indices)
Note, Soriaga in view of KIM and Frenger are analogous art because both are directed to system information update for mobile devices (See Soriaga [0095] and Frenger Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Soriaga in view of KIM invention by employing the teaching as taught by Frenger to provide the limitation.  The motivation for the combination is given by Frenger which improves system performance by having two communication device to synchronize with each other for effective communication, enables system to distinguish between two different signals, and allows variation in sequences used for each signals (flexibility). 

Re: Claims 2 and 6
Soriaga in view of KIM and Frenger discloses attempt, if the current version of the system information for the cell does not match the version of the system information stored in the terminal, to receive the system information provided by the base station.
See Soriaga [0096] UE 500 detects SFN sync signal 600 and determines either that it has entered into a new zone with nodes 501-504 or that system information within the zone of nodes 501-504 has changed. UE 500 transmits SIB transmission request 601. . . . SIB transmission request 601 may include a request for master system information when the UE 500 determines, through SFN sync signal 600, that the system information has changed. One of nodes 501-504 responds with SIB transmission 60.
NOTE: Also See [0080].



Re: Claims 3 and 7
Soriaga in view of KIM and Frenger discloses determine, if the current version of the system information for the cell does not match the version of the system information stored in the terminal,
See Soriaga  [0087] After network access has been established, the UE will only request a new SIB transmission when there is an indication that the SIB information has changed, or when the UE detects it has entered a new zone of the network.
location information from the first synchronisation signal, the location information identifying time and frequency resources for receiving the system information provided by the base station; and (See Soriaga [0080] A time-frequency resource location may include designated frequency and slot location information. [0112] a resource allocation for the system information transmission)
See Soriaga [0080] a multi-bit SFN sync signal may be transmitted that includes the zone ID, a time-frequency resource location, . . . A time-frequency resource location may include designated frequency and slot location information. For example, the SFN sync signal transmitted by node 302 may include the zone ID of zone 30, in addition to the bandwidth and slots designated for UE chirp signal transmissions and SFN sync signal transmissions, as well as an indicator that identifies if the SIB information has changed.
NOTE: Also See Soriaga [0112]: the UE will synchronize its timing using the reference signal. At block 1004, the UE will then decode the encoded payload. T. . . The UE may decode the encoded payload to obtain at least the format for the SIB transmission request and a resource allocation for the system information transmission and [0104]
attempt to receive the system information using the location information.
See Soriaga  [0087] After network access has been established, the UE will only request a new SIB transmission when there is an indication that the SIB information has changed, or when the UE detects it has entered a new zone of the network

Re: Claim 4
Soriaga in view of KIM and Frenger discloses circuitry for terminal for receiving system information in a mobile telecommunications network, the network comprising a base station configured to transmit system information for a cell provided by the base station, 
See Soriaga [0071] FIG. 2 shows a block diagram of a design of a base station/eNB 105 and a UE 115
wherein the circuitry comprises a controller element (See Soriaga Fig. 2 [0075]  The controllers/processor 280) and a transceiver element (See Soriaga Fig. 2 [0073] the antennas 252a through 252r) configured to operate together to: 
See Soriaga [0075]  The controllers/processor 280 and/or other processors and modules at the UE 115 may also perform or direct the execution of the functional blocks illustrated in FIGS. 8A, 8B, 10A, 10B, 12A, 12B, and 13, and/or other processes for the techniques described herein. 
detect a first synchronisation signal from the base station, the first synchronisation signal providing version information regarding a current version of the system information for the cell; 
determine whether a second synchronisation signal has been transmitted by the base station, wherein the second synchronisation signal is for use for terminals to achieve synchronisation with the cell, based on a 3Application No. 17/169,544 Reply to Office Action of February 28, 2022 first sequence that differs from a second sequence used for detecting the second synchronisation signal;  
determine, based on the version information that is indicated using the first sequence, whether the current version of the system information for the cell matches a version of the system information stored in the terminal; and 
use, if the current version of the system information for the cell matches the version of the system information stored in the terminal, the system information stored in the terminal.
NOTE: See the rejection of Claim 1.

Re: Claim 5
Soriaga in view of KIM and Frenger discloses a method of receiving system information at a terminal in a mobile telecommunications network, the network comprising a base station configured to transmit system information for a cell provided by the base station, 
the method comprising the terminal: detecting a first synchronisation signal from the base station, the first synchronisation signal providing version information regarding a current version of the system information for the cell; 
determining whether a second synchronisation signal has been transmitted by the base station, wherein the second synchronisation signal is for use for terminals to achieve synchronisation with the cell, based on a first sequence that differs from a second sequence used for detecting the second synchronisation signal;
determining, based on the version information that is indicated using the first sequence, whether the current version of the system information for the cell matches a version of the system information stored in the terminal; and 
if the current version of the system information for the cell matches the version of the system information stored in the terminal, using the system information stored in the terminal.
NOTE: See the rejection of Claim 1.



Re: Claims 9, 12, and 15
Soriaga in view of KIM and Frenger discloses wherein detecting the first synchronisation signal is further based on a first scrambling configuration that differs from a second scrambling configuration used to transmit the second synchronisation signal.  
(See Frenger [0031]:  the synchronization signal comprises two signals--the PSS (Primary Synchronization Signal), which has 3 different alternative realizations; and the SSS (Secondary Synchronization Signal), which has 168 different alternative realizations--and the cell ID is derived from their indices)
The motivation for the combination is given by Frenger which enables system to distinguish between two different signals, and allows variation in sequences used for each signals (flexibility). 

Re: Claims 10, 13, and 16
Soriaga in view of KIM and Frenger discloses wherein detecting the first synchronisation signal more frequently 
See Soriaga Fig. 6, [0096] For example, UE 500 detects SFN sync signal 600 and determines either that it has entered into a new zone with nodes 501-504 or that system information within the zone of nodes 501-504 has changed. [0097] Nodes 501-504 will continue to transmit SFN sync signals 605, 606. 
than the second synchronisation signal is transmitted by the base station.  
See Soriaga Fig. 6, [0096] One of nodes 501-504 responds with SIB transmission 602, which includes the specific information requested in SIB transmission request 601.
NOTE: As discloses in Fig. 6, SIB 602 is not always followed by periodic SFN sync signal 600, 605, 606 since SIB 602 is transmitted only when there is a change in system information (See [0096]). 



Allowable Subject Matter
Claims 8, 11, and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (and to include all of the limitations of the base claim and any intervening claims.)

Re: Claims 8, 11, and 14
Soriaga discloses the first synchronisation signal periodically at a second time frequency (Fig. 6 [0096] [0097]).  Note, system info (second synchronization) received on demand thus does not have first time frequency for second synch signal. . 
AWADA (US 20200068477 A1) discloses wherein the second synchronisation signal is transmitted periodically at a first time frequency and the first synchronisation signal periodically at a second time frequency (See AWADA Fig. 3 [0088]).  
However, neither Soriaga or AWADA discloses the technical features in Claims 8, 11, 14 of the second time frequency being higher than the first time frequency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644